Citation Nr: 1013878	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  07-22 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1965 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified in a Travel Board hearing before the 
undersigned Veterans Law Judge in December 2009, in Atlanta, 
Georgia.  A transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims service connection for PTSD.  The Veteran 
served with the U.S. Naval Support Activity in Da Nang, 
Vietnam.  The Veteran's Military Occupational Specialty (MOS) 
was in "ordinance mechanics."  The Veteran earned a 
National Defense Service Medal, Vietnam Service Medal with 
two stars, and a Vietnam Campaign Medal with a device.  
However, none of these awards indicate that the Veteran was 
involved in combat, and the Veteran has not alleged that he 
engaged in combat with the enemy.

Instead, the Veteran has provided several stressors.  In 
written statements provided in December 2005 the Veteran 
reported witnessing a forklift driver run the forklift arm 
through a Vietnamese boy and killing him.  The Veteran has 
not provided a date for such incident and due to the nature 
of the claimed stressor, it is not one which is capable of 
verification.  Moreover, the Board notes that in a VA 
outpatient PTSD screening in June 2003, the Veteran denied 
ever seeing anyone badly injured or killed.  The PTSD 
screening at that time was negative.

The Veteran also reported that he suffered a head injury when 
a forklift was dropped from a crane while he was attempting 
to release the carry straps, causing him to hit the canopy of 
the forklift and being thrown to the pier.  He reported his 
head was bleeding profusely and hat he was hospitalized for 
10 days.  While testifying before the undersigned, he 
reported receiving 28 stitches across his head. His service 
treatment records note the Veteran suffered a head injury in 
May 1968 resulting in the receipt of 6 to 8 internal sutures 
and noting treatment with dressing changes and pain 
medication for approximately 5 days.  As there is some 
corroboration for this claimed stressor, a VA examination 
should be scheduled to determine whether the Veteran suffers 
from PTSD as a result of this claimed stressor.

During his hearing, and for the first time during the course 
of the claim, the Veteran reported a stressor of rocket fire 
at Camp Tien Sha.  He stated that the camp received 38 rocket 
rounds one night and it tore the vehicle shop to pieces.  He 
further stated that a man was killed on a ship at the pier.  
He stated he believed this event happened in the fall of 
1968.  Thus, an attempt to verify this claimed stressor for 
the period from September 1968 through October 1968 should be 
made.  

The Veteran as also indicated that he is receiving benefits 
from the Social Security Administration (SSA).  The Veteran 
has not specifically alleged that he is receiving SSA 
benefits as a result of his claimed psychiatric disorder, and 
indeed, has multiple physical disabilities, including 
blindness, that may be the basis for those benefits.  Thus, 
the Veteran should be asked to identify the disabilities for 
which he receives Social Security benefits.  If he responds 
that the claim was based in part on PTSD, then those records 
should be requested.  See Golz v. Shinseki, 590 F.3d 1317, 
1323 (Fed. Cir. 2010).

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).


Accordingly, the case is REMANDED for the following action:

1.  Obtain mental health treatment records 
from the Dublin VA Medical Center dating 
since January 2006.

2.  Ask the Veteran to advise VA of the 
disabilities for which he receives benefits 
from the Social Security Administration.  
If the Veteran responds that he receives 
those benefits in part due to PTSD, then 
the records pertinent to the claim for 
Social Security disability benefits as well 
as the medical records relied upon 
concerning that claim should be obtained.

3.  Undertake appropriate development 
through official sources to verify the 
claimed stressor of exposure to rocket 
rounds in Camp Tien Sha, resulting in one 
person killed on a port ship, at the U.S. 
Naval Support Activity in Da Nang, Vietnam 
during the period of September 1968 to 
October 1968.

4.  After the above has been completed to 
the extent possible, schedule the Veteran 
for a VA psychiatric examination to 
determine whether the Veteran suffers from 
PTSD as a result of a verified stressor.  
The claims folder must be made available 
to and be reviewed by the examiner in 
conjunction with the examination.  All 
tests deemed necessary should be conducted 
and the results reported in detail.  The 
examiner should be advised that the record 
does support a head injury requiring 6 to 
8 internal sutures.  If any other 
stressors are corroborated, then the 
examiner should also be advised of those 
stressors as well. 

Following review of the file and 
examination of the Veteran, the examiner 
should determine whether the Veteran 
suffers from PTSD and if so, whether such 
is due to the head injury stressor and/or 
any other verified or corroborated 
stressor.  A rationale for any opinion 
expressed should be provided.  

5.  Following the above development, the 
RO/AMC should review the claims file and 
readjudicate the Veteran's claim for 
service connection for PTSD.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative, if 
any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
K.A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

